DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               LOUIE WISE,
                                Appellant,

                                     v.

                 623 RENTAL PROPERTIES, LLC,
        as assignee of Seaside National Bank and Trust, and
  CLASSIC AUTO HOLDINGS, LLC, a Florida limited liability company,
                             Appellees.

                               No. 4D18-659

                              [March 14, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 43-2015-CA-
000445.

  Robert S. Gershman of Gershman & Gershman, P.A., Delray Beach, for
appellant.

   Jeffrey J. Saunders and Michael J. Cristoforo of Crary Buchanan, P.A.,
Stuart, for appellee, 623 Rental Properties, LLC.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.